Grant, J.
Complainant filed a bill for divorce. The defendant answered, and filed a cross-bill for the same purpose. The court below dismissed both bills, on the ground that neither had made a case entitling her or him to a decree of divorce, and the complainant appeals.
The claim of each rests almost entirely upon her and his own testimony. There is but little to corroborate either, but, in so far as there is corroboration from other witnesses, it is in favor of the defendant in the original bill, which corroboration comes mainly from his own relatives. *173The charge by each against the other is extreme cruelty. Striking out the uncorroborated testimony of each, nothing is left entitling either to a decree. It is unnecessary to state the testimony.
The decree of the court below was correct, and the decree is affirmed.
No costs will be allowed.
The other Justices concurred.